PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tsai, Tzong-Yow
Application No. 16/508,307
Filed: 11 Jul 2019
For: Method of Splicing Optical Fibers and Sturcture of Spliced Optical Fiber
:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the Petition To Revive Under 37 CFR 1.137(a), filed May 20, 2021, the above-identified application.

The petition is DISMISSED as moot.

A review of the file record indicates that a second Petition to Revive Under 37 CFR 1.137(a) was submitted on May 20, 2021.  The petition was auto-granted by EFS-Web on the same day, May 20, 2021.  Accordingly, the second Petition To Revive Under 37 CFR 1.137(a) is moot.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   



/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions